
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.87



INDEMNIFICATION AGREEMENT


        This Indemnification Agreement (this "Agreement") is made and entered
into as of July 21, 2008, by and between Commerce Energy Group, Inc., a Delaware
corporation (the "Corporation"), and John H. Bomgardner, II, an individual
("Indemnitee").

Recitals

        A.    Indemnitee performs valuable services to the Corporation in his
capacity as an officer of the Corporation pursuant to an agreement between the
Corporation and Indemnitee, dated as of July 21, 2008 (the "Agreement").

        B.    The Amended and Restated Certificate of Incorporation (the
"Certificate") and the Second Amended and Restated Bylaws (the "Bylaws") of the
Corporation provide for the indemnification of the officers and directors of the
Corporation as authorized by the Delaware General Corporation Law, as amended
(the "DGCL").

        C.    The Certificate, the Bylaws and the DGCL, by their non-exclusive
nature, permit contracts between the Corporation and its directors, officers,
employees and other agents with respect to indemnification of such persons.

        D.    In accordance with the authorization provided by the Certificate,
the Bylaws and the DGCL, the Corporation is entitled to purchase a policy or
policies of directors' and officers' liability insurance covering certain
liabilities which may be incurred by its directors and officers in the
performance of their duties to the Corporation.

        E.    As a result of developments affecting the terms, scope and
availability of such insurance, there exists general uncertainty as to the
extent of protection afforded such persons by such insurance and by statutory
and bylaw indemnification provisions.

        F.     In order to induce Indemnitee to serve as an officer of the
Corporation, the Corporation has determined and agreed to enter into this
Agreement with Indemnitee.

Agreement

        1.    Indemnity of Indemnitee.    The Corporation shall hold harmless,
indemnify and advance expenses to Indemnitee as provided in this Agreement and
to the fullest extent authorized, permitted or required by the provisions of the
Certificate, the Bylaws, the DGCL and the Employment Agreement, as the same may
be amended from time to time (but only to the extent that such amendment permits
the Corporation to provide broader indemnification rights than were permitted by
the Certificate, the Bylaws, the DGCL or the Employment Agreement prior to
adoption of such amendment); provided, however, that the Corporation shall not
be required to indemnify Indemnitee in connection with any proceeding (or part
thereof) initiated by Indemnitee, or any proceeding by Indemnitee against the
Corporation or its directors, officers, employees or other agents, unless
(a) such indemnification is expressly required to be made by law, (b) the
proceeding was authorized by the Board of Directors of the Corporation, (c) such
indemnification is provided by the Corporation, in its sole discretion, pursuant
to the powers vested in the Corporation under the DGCL, or (d) the proceeding is
initiated with respect to a proceeding to enforce rights to indemnification
pursuant to Section 8 hereof. The rights of Indemnitee provided under the
preceding sentence shall include, but shall not be limited to, the rights set
forth in the other sections of this Agreement.

        2.    Additional Indemnity.    In addition to and not in limitation of
the indemnification otherwise provided for herein, and subject only to the
exclusions set forth in Section 3 hereof, the Corporation hereby further agrees
to hold harmless and indemnify Indemnitee:

        (a)   Against all damages, costs, liabilities, losses, expenses
(including attorney's fees), judgments, fines, ERISA excise taxes or penalties
and amounts paid in settlement actually and

--------------------------------------------------------------------------------



reasonably incurred or suffered by Indemnitee in connection with any threatened,
pending or completed action, suit or proceeding, whether civil, criminal,
administrative or investigative, to which he is a party or a witness, by reason
of the fact that Indemnitee is or was a director, officer, employee or other
agent of the Corporation or any subsidiary thereof or is or was serving at the
request of the Corporation as a director, officer, employee or other agent of
another corporation or of a partnership, joint venture, trust, enterprise or
non-profit entity, including service with respect to employee benefit plans,
whether the basis of such proceeding is alleged action in an official capacity
as a director, officer, employee or agent or in any other capacity while serving
as a director, officer, employee or agent; and

        (b)   Otherwise to the fullest extent as may be provided to Indemnitee
by the Corporation under the non-exclusivity provisions of the DGCL.

        3.    Limitations on Additional Indemnity.    No indemnity pursuant to
Section 2 hereof shall be paid by the Corporation:

        (a)   On account of any claim against Indemnitee for an accounting of
profits made from the purchase or sale by Indemnitee of securities of the
Corporation pursuant to the provisions of Section 16(b) of the Securities
Exchange Act of 1934 and amendments thereto or similar provisions of any
federal, state or local statutory law;

        (b)   On account of Indemnitee's conduct that was knowingly fraudulent
or deliberately dishonest, or that constituted willful misconduct;

        (c)   On account of, or attributable to, Indemnitee's conduct that
constituted a breach of Indemnitee's duty of loyalty to the Corporation;

        (d)   For which full payment has actually been made to Indemnitee under
a valid and collectible insurance policy or under a valid and enforceable
indemnity clause, bylaw or agreement, except in respect of any excess beyond
payment under such insurance, clause, bylaw or agreement;

        (e)   The payment of which by the Corporation under this Agreement is
not permitted by applicable law;

        (f)    If indemnification is not lawful (and, in this respect, both the
Corporation and Indemnitee have been advised that the Securities and Exchange
Commission believes that indemnification for liabilities arising under the
federal securities laws is against public policy and is, therefore,
unenforceable and that claims for indemnification should be submitted to
appropriate courts for adjudication) or is prohibited by any applicable state
securities laws with respect to any violation of applicable federal or state
securities laws; or

        (g)   In connection with any proceeding (or part thereof) initiated by
Indemnitee, or any proceeding by Indemnitee against the Corporation or its
directors, officers, employees or other agents, unless (i) such indemnification
is expressly required to be made by law, (ii) the proceeding was authorized by
the Board of Directors of the Corporation, (iii) such indemnification is
provided by the Corporation, in its sole discretion, pursuant to the powers
vested in the Corporation under the DGCL, or (iv) the proceeding is initiated
pursuant to Section 8 hereof.

        4.    Continuation of Indemnity.    All agreements and obligations of
the Corporation contained herein shall continue during the period Indemnitee is
a director, officer, employee or other agent of the Corporation or any
subsidiary thereof (or is or was serving at the request of the Corporation as a
director, officer, employee or other agent of another corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise) and shall
continue thereafter so long as Indemnitee shall be subject to any possible claim
or threatened, pending or completed action, suit or proceeding, whether civil,
criminal, arbitrative, administrative or investigative, by reason of the fact
that Indemnitee was (i) a director, officer, employee or other agent of the
Corporation or any subsidiary thereof or (ii) serving in any other capacity
referred to herein, and shall inure to the benefit of Indemnitee's heirs,
executors and administrators.

--------------------------------------------------------------------------------



        5.    Partial Indemnification.    Indemnitee shall be entitled under
this Agreement to indemnification by the Corporation for a portion of the
expenses (including attorneys' fees), witness fees, damages, judgments, fines
and amounts paid in settlement and any other amounts that Indemnitee becomes
legally obligated to pay in connection with any action, suit or proceeding
referred to in Section 2 hereof even if not entitled hereunder to
indemnification for the total amount thereof, and the Corporation shall
indemnify Indemnitee for the portion thereof to which Indemnitee is entitled.

        6.    Notification and Defense of Claim.    Not later than thirty
(30) days after receipt by Indemnitee of notice of the commencement of any
action, suit or proceeding, Indemnitee will, if a claim in respect thereto is to
be made against the Corporation under this Agreement, notify the Corporation of
the commencement thereof, but the omission to so notify the Corporation will not
relieve it from any liability which it may have to Indemnitee otherwise than
under this Agreement. With respect to any such action, suit or proceeding as to
which Indemnitee notifies the Corporation of the commencement thereof:

        (a)   The Corporation will be entitled to participate therein at its own
expense;

        (b)   Except as otherwise provided below, the Corporation may, at its
option and jointly with any other indemnifying party similarly notified and
electing to assume such defense, assume the defense thereof, with counsel
reasonably satisfactory to Indemnitee. After notice from the Corporation to
Indemnitee of its election to assume the defense thereof, the Corporation will
not be liable to Indemnitee under this Agreement for any legal or other expenses
subsequently incurred by Indemnitee in connection with the defense thereof,
except for reasonable costs of investigation or otherwise as provided below.

        (c)   Indemnitee shall have the right to employ separate counsel in such
action, suit or proceeding, but the fees and expenses of such counsel incurred
after notice from the Corporation of its assumption of the defense thereof shall
be at the expense of Indemnitee unless (i) the employment of counsel by
Indemnitee has been authorized by the Corporation, (ii) Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Corporation and Indemnitee in the conduct of the defense of such action, or
(iii) the Corporation shall not in fact have employed counsel to assume the
defense of such action, in each of which cases the fees and expenses of
Indemnitee's separate counsel shall be at the expense of the Corporation. The
Corporation shall not be entitled to assume the defense of any action, suit or
proceeding brought by or on behalf of the Corporation or as to which Indemnitee
shall have made the conclusion provided for in (ii) above; and

        (d)   The Corporation shall not be liable to indemnify Indemnitee under
this Agreement for any amounts paid in settlement of any action or claim
effected without its written consent, which shall not be unreasonably withheld.
The Corporation shall be permitted to settle any action, except that it shall
not settle any action or claim in any manner which would impose any penalty or
limitation on Indemnitee without Indemnitee's written consent, which may be
given or withheld in Indemnitee's sole discretion.

        7.    Expenses.    The Corporation shall pay the expenses incurred by
Indemnitee in defending any proceeding in advance of its final disposition,
provided that, to the extent required by the DGCL, the payment of expenses in
advance of the final disposition of the proceeding shall be made only upon
receipt of an undertaking by Indemnitee to repay all amounts advanced if it
should be ultimately determined by final judicial decision from which there is
no further right to appeal that Indemnitee is not entitled to be indemnified
under this Agreement or otherwise.

        8.    Enforcement.    Any right to indemnification or advances granted
by this Agreement to Indemnitee shall be enforceable by or on behalf of
Indemnitee only in the Chancery Court of the State of Delaware or any court of
competent jurisdiction in the State of California if (a) the claim for
indemnification or advances is denied, in whole or in part, or (b) no
disposition of such claim is made within sixty (60) days of request therefor.
Indemnitee, in such enforcement action, if successful in whole or in part, shall
be entitled to be paid also the expense of prosecuting his claim. It shall be a
defense to

--------------------------------------------------------------------------------



any action for which a claim for indemnification is made under Section 2 hereof
(other than an action brought to enforce a claim for advancement of expenses
pursuant to Section 7 hereof, provided that the required undertaking has been
tendered to the Corporation) that Indemnitee is not entitled to indemnification
because of the limitations set forth in Section 3 hereof, but the burden of
proving such defense shall be on the Corporation. Neither the failure of the
Corporation (including its Board of Directors or its shareholders) to have made
a determination prior to the commencement of such enforcement action that
indemnification of Indemnitee is proper in the circumstances, nor an actual
determination by the Corporation (including its Board of Directors or its
shareholders) that such indemnification is improper, shall be a defense to the
action or create a presumption that Indemnitee is not entitled to
indemnification under this Agreement or otherwise.

        9.    Subrogation.    In the event of payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all documents required and
shall do all acts that may be necessary to secure such rights and to enable the
Corporation effectively to bring suit to enforce such rights.

        10.    Non Exclusivity of Rights.    The rights conferred on Indemnitee
by this Agreement shall not be exclusive of any other right which Indemnitee may
have or hereafter acquire under any statute, provision of the Certificate, the
Bylaws, agreement, vote of shareholders or directors or otherwise, both as to
action in his official capacity and as to action in another capacity while
holding office.

        11.    Survival of Rights.    

(a)The rights conferred on Indemnitee by this Agreement shall continue after
Indemnitee has ceased to be a director, officer, employee or other agent of the
Corporation or to serve at the request of the Corporation as a director,
officer, employee or other agent of another corporation, partnership, join
venture, trust, employee benefit plan or other enterprise and shall inure to the
benefit of Indemnitee's heirs, executors and administrators.

(b)The Corporation shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Corporation, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent that the Corporation
would be required to perform if no such succession had taken place.

        12.    Severability.    Each of the provisions of this Agreement is a
separate and distinct agreement and independent of the others, so that if any
provision hereof shall be held to be invalid for any reason, such invalidity or
unenforceability shall not affect the validity or enforceability of the other
provisions hereof. Furthermore, if this Agreement shall be invalidated in its
entirety on any ground, then the Corporation shall nevertheless indemnify
Indemnitee to the fullest extent provided by the Certificate, the Bylaws, the
DGCL or any other applicable law.

        13.    Jurisdiction.    The Corporation and Indemnitee each hereby agree
that any action instituted under this Agreement may be brought in the Chancery
Courts of the State of Delaware or any court of competent jurisdiction within
the State of California.

        14.    Governing Law.    This Agreement shall be interpreted and
enforced in accordance with the laws of the State of Delaware.

        15.    Amendment and Termination.    No amendment, modification,
termination or cancellation of this Agreement shall be effective unless in
writing signed by both parties hereto.

        16.    Identical Counterparts.    This Agreement may be executed in
counterparts, each of which shall for all purposes be deemed to be an original
but both of which together shall constitute but one and the same Agreement. Only
one such counterpart need be produced to evidence the existence of this
Agreement.

        17.    Headings.    The headings of the sections of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction hereof.

--------------------------------------------------------------------------------



        18.    Notices.    All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (a) upon delivery if delivered by hand to the party to whom such
notice or other communication shall have been directed, or (ii) if mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed:

        (a)   If to Indemnitee, to:

John H. Bomgardner, II

        (b)   If to the Corporation, to:

Commerce Energy Group, Inc.
600 Anton Boulevard, Suite 2000
Costa Mesa, CA 92626
Attn: Chief Executive Officer

or to such other address(es) as may have been furnished to/by Indemnitee to/by
the Corporation.

        IN WITNESS WHEREOF, the parties hereto have duly executed this
Indemnification Agreement as of the day and year first above written.

"Indemnitee"

  /s/ John H. Bomgardner, II


--------------------------------------------------------------------------------

John H. Bomgardner, II

"Corporation"

 

COMMERCE ENERGY GROUP, INC.,
a Delaware Corporation

 


    By:   /s/ Gregory L. Craig


--------------------------------------------------------------------------------

        Name:   Gregory L. Craig         Title:   Chief Executive Officer

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.87



INDEMNIFICATION AGREEMENT
